                   Case 1:20-cv-02061-GHW LDocument
                                           AW OFFICE9 OF              USDC1 SDNY
                                                       Filed 06/17/20 Page  of 1
                                                                      DOCUMENT
                                    J
                                    USTIN            A. Z
                                                  ELLER, P.C.         ELECTRONICALLY FILED
                                                                      DOC #:
                                                                      DATE FILED: 6/17/20
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL .COM
                                                                                                 T ELEPHONE : 212.229.2249
                                                                                                  F ACSIMILE : 212.229.2246
J OHN M. G URRIERI
JMGURRIERI@ ZELLERLEGAL . COM




                                                             MEMORANDUM ENDORSED



                                                            -XQH൫൰൬൪൬൪

        VIA ECF

        Hon. Gregory H. Woods, United States District Judge
        United States District Court for the Southern District of New York
        Daniel Patrick Moynihan United States Courthouse

        Re: %LVKRSY৳৶৲:HVW৶৲+RVSLWDOLW\&RUS൬൪&V൪൬൪൰൫ *+W)

        Dear Judge Woods:

               ๠is ﬁrm represents the plaintiﬀ in the above-referenced action. ๠H plaintiﬀ moves to
        adjourn today’s deadline to submit a joint letter and case management plan and the June ൬൭, ൬൪൬൪
        conference VLQH GLH. ๠is case has been fully served but no one has appeared on behalf of
        defendants and their deadline to respond to the complaint has elapsed.

              I thank the Court for its time and consideration and apologize for the lateness of this
        submission.

                                                            Respectfully submitted,
                                                                         submitted



                                                            John M. Gurrieri


 Application granted. The deadline to submit the joint letter and case management and the initial pretrial
 conference scheduled for June 23, 2020 are adjourned sine die. If Plaintiff intends to to initiate default judgment
 proceedings, the Court expects Plaintiff to do so by July 17, 2020.
 SO ORDERED.

 Dated: June 17, 2020                                                         _____________________________________
                                                                                      GREGORY H. WOODS
                                                                                     United States District Judge


                                277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
